
	

114 HRES 957 IH: Disapproving of President Obama and his administration’s refusal to veto the anti-Israel resolution adopted by the United Nations Security Council on December 23, 2016.
U.S. House of Representatives
2016-12-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 957
		IN THE HOUSE OF REPRESENTATIVES
		
			December 30, 2016
			Mr. Ross (for himself, Mr. Pittenger, Mr. Gohmert, Mrs. Black, Mrs. Blackburn, Mr. Joyce, Mr. Cramer, Mr. Rothfus, Mr. Chaffetz, Mr. Pearce, Mr. Gowdy, Mr. Bishop of Michigan, Mr. Gosar, Mr. Stewart, Mr. Graves of Georgia, Mr. Bilirakis, Mr. Messer, Mr. Abraham, Mr. Jenkins of West Virginia, Mr. Byrne, Mr. Kelly of Mississippi, and Mr. Brat) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Disapproving of President Obama and his administration’s refusal to veto the anti-Israel resolution
			 adopted by the United Nations Security Council on December 23, 2016.
	
 Whereas the State of Israel has been a loyal friend and strong ally to the United States since its establishment in 1948;Whereas the United States Government has historically opposed and vetoed United Nations Security Council resolutions that are one-sided and anti-Israel;Whereas, on December 23, 2016, the United Nations Security Council adopted an anti-Israel resolution that threatens peace in the Middle East and breaks longstanding United States foreign policy; andWhereas the United States Government, under the direction of President Barack Obama, broke its longstanding commitment to the State of Israel, our strongest ally in the Middle East, by refusing to veto this one-sided and anti-Israel resolution: Now, therefore, be it
 That the House of Representatives— (1)disapproves of United Nations Security Council Resolution 2334 adopted on December 23, 2016;(2)disapproves of President Barack Obama and his administration’s failure to veto this one-sided and anti-Israel resolution;(3)affirms the United States Government in the future must continue to oppose and veto United Nations Security Council resolutions that are one-sided and anti-Israel;(4)affirms its commitment to the State of Israel as our loyal friend and strong ally in the Middle East; and(5)affirms its commitment to work with future Presidents to strengthen our alliance with the State of Israel.
